     Case 3:18-cv-00428-DMS-MDD Document 401 Filed 04/19/19 PageID.5964 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     Ms. L.; et al.,                                     Case No.: 18cv0428 DMS (MDD)
12                           Petitioners-Plaintiffs,
                                                           ORDER RESETTING STATUS
13     v.                                                  CONFERENCE
14     U.S Immigration and Customs
       Enforcement (“ICE”); et al.,
15
                         Respondents-Defendants.
16
17
18           Pursuant to Counsel’s request, the status conference currently scheduled for April
19     24, 2019, is continued to April 25, 2019, at 1:00 p.m.
20           IT IS SO ORDERED.
21     Dated: April 19, 2019
22
23
24
25
26
27
28

                                                       1
                                                                               18cv0428 DMS (MDD)
